969 A.2d 299 (2009)
408 Md. 268
In re PURNELL S.
No. 160 September Term, 2008.
Court of Appeals of Maryland.
April 9, 2009.
Robert Taylor, Jr., Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland), Baltimore, for Petitioner.
Brian M. Saccenti, Asst. Public Defender (Nancy S. Forster, Public Defender), Baltimore, for Respondent.
Submitted Before: BELL, C.J., HARRELL, BATTAGLIA, GREENE, JOHN C. ELDRIDGE (Retired, Specially Assigned) and IRMA S. RAKER (Retired, Specially Assigned), JJ.

PER CURIAM ORDER
The Court, having considered and granted the State's petition for a writ of certiorari in the above entitled case, it is this 9th day of April, 2009,
ORDERED, by the Court of Appeals, that the judgment of the Court of Special *300 Appeals be, and the same is hereby, summarily reversed in part (in light of Allen v. State, 402 Md. 59, 935 A.2d 421 (2007)), and affirmed in part; and, it is further
ORDERED, that this case be remanded to the Court of Special Appeals with directions to affirm the judgment of the Circuit Court for Prince George's County; and, it is further
ORDERED, that costs in this Court and the Court of Special Appeals be paid by Purnell S.